IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JERRY KLAIZNER, A/K/A JAROSLAV                         No. 69058
                 KLAIZNER,
                                     Appellant,
                                vs.
                 FCA US LLC, F/K/A CHRYSLER
                 GROUP, LLC; TOWBIN DODGE, LLC,
                 D/B/A TOWBIN SUPERSTORE; AND                           JUL 0 8 2016
                 TRAVELERS CASUALTY AND
                 SURETY,
                                     Respondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.



                                                    CLERK OF THE SUPREME COURT
                                                    TRACE K. LINDEMA
                                                                    -




                                                    BY:




                 cc: Hon. James Crockett, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Donath & Medrala Prof. LLC
                      Nersesian & Sankiewicz
                      Eighth District Court Clerk


 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 (0)-1947